Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
Filed 05/06/21   Case 21-10681   Doc 35
